Name: 2002/839/EC: Commission Decision of 24 October 2002 amending for the fourth time Decision 2002/383/EC, concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg (Text with EEA relevance) (notified under document number C(2002) 4009)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  health;  tariff policy;  means of agricultural production;  agri-foodstuffs
 Date Published: 2002-10-25

 Avis juridique important|32002D08392002/839/EC: Commission Decision of 24 October 2002 amending for the fourth time Decision 2002/383/EC, concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg (Text with EEA relevance) (notified under document number C(2002) 4009) Official Journal L 287 , 25/10/2002 P. 0039 - 0039Commission Decisionof 24 October 2002amending for the fourth time Decision 2002/383/EC, concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg(notified under document number C(2002) 4009)(Text with EEA relevance)(2002/839/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2) and, in particular, Article 10(4) thereof,Whereas:(1) Classical swine fever has occurred in certain bordering areas of France, Germany and Luxembourg.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other parts of the Community.(3) France, Luxembourg and Germany have taken measures within the framework of Directive 2001/89/EC on Community measures for the control of classical swine fever(3).(4) The Commission has adopted Decision 2002/383/EC(4) concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg, which was last amended by Decision 2002/790/EC(5).(5) In the light of the evolution of the epidemiological situation in the feral and domestic pigs it is appropriate to prolong the measures adopted. Decision 2002/383/EC should be therefore amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 9 of Decision 2002/383/EC the words "20 October 2002" are replaced by the words "20 April 2003" and the words "31 October 2002" are replaced by the words "30 April 2003".Article 2This Decision is addressed to the Member States.Done at Brussels, 24 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 136, 24.5.2002, p. 22.(5) OJ L 274, 11.10.2002, p. 38.